ORDER

RICHARD MILLS, District Judge:
“Self-defense is nature’s eldest law.”
"John Dryden
Just as an individual has a right to protect himself, the Court, too, has a right to protect itself (and scarce judicial resources) from abusive litigants who have repeatedly proven themselves to be a burden on the system by litigating a host of frivolous, vexatious, and malicious actions.
The Court is in receipt of eleven pages from Manuel Raul Reyes-Pena.
It purports to be a complaint against the Chair of the Federal Election Commission, challenging the election of President Obama. It is rambling, unintelligible, and full of gibberish. President Obama’s name is misstated and a crude word is used as part of his name. One of the pages has a *1134sticker from a “Chiquita”-brand banana affixed to it.
Although Reyes-Pena is new to this Court, he has long been a problem litigant in federal courts throughout the United States. He is currently housed at the United States Penitentiary at Terre Haute, Indiana.
The Court will not allow Reyes-Pena to waste scarce judicial resources within this district.
Ergo, this action is hereby DISMISSED.
The Clerk is directed to add Manuel Raul Reyes-Pena, a/k/a Manuel Raul Reyes Pena, a/k/a Manuel Raul Reyes Pena Montero, to the list of restricted filers. Any further pleadings submitted by Reyes-Pena shall be returned unfiled.
IT IS SO ORDERED.